Title: General Orders, 16 January 1781
From: Washington, George
To: 


                        

                            
                                
                             Tuesday January 16th 1781.
                            Parole
                            Countersigns–
                        
                        Lieutenant James Giles of the 2d regiment of Artillery is appointed Adjutant to the same from the 1st Instant
                            vice Lieutenant Ashton transferred to the 4th.
                        In Congress January 4th 1781.
                        A Report from the Board of War was read; whereupon Ordered, That the Board of War draw no Warrants on the
                            Paymaster except for the Invalid regiment and the regiment of Artificers in the department of the Commissary General of
                            Military Stores until the further order of Congress.
                    